 

 

 

UNITED S`I`ATES DISTRJCT COURT
NORTHERN DISTR]CT OF OH]O
EASTERN DIVISION

SILVERTRON]C, LTD.. CASE NO. lSC\/QS'!

Plaintiff, _lUDGE DON ALD C. NUGENT
\".

ADAPTIVE INTERCONNECT MEMORANDUM OPIN] ON

)
)
)
l
l
)
')
ELECTRONICS_. et al._ )
)
)

Defendants.

This matter comes before the Court upon Plaintiff, Si]vertronic, Ltd."s (hereafter
"Silvertronic") Motion to Dismiss Defendants` Counterclairn Count X Asserting_ Violation of §2
of the Sherrnan Act. (ECF #22). Defendants_ Adaptive lnterconnect Electronics. lnc.] (hereafter
“AIE”) and David A. Bon.itz, (hereafter “Mr. Bonitz") filed a Mernorandum in Opposition to the
Motion to Dismiss Count X of the Counterclaim (ECF #27), and Silvertronic filed a Reply. (ECF
#28). Therefore, this matter is fully briefed and ripe for review. For the reasons set forth herein_
Silvertronic’s Motion to Dismiss Count X (ECF #22) is DENIED.

l. Factual and Procedural Backszround2

 

Silvertronic is a manufacturer of electronic automotive and avionic testing components
and accessories based in the England. (ECF #l_ il 5). AIE is an Ohio corporation, with l\/lr.
Bonitz as the principal and sole shareholder (]d. at\l 7). On April 30, 20l 8, Silvertronic filed a

Complaint "`to protect its intellectual property from trademark and trade dress infi'in_g_rementj false

 

l FKA as “Si]vem'onic, Inc."` (See ECl-` #15. il ]).
3 The facts as stated in this Memorandum and Opinion are taken from the Amended Complaim. and such facts are
accepted as true for present purposes

 

 

 

 

 

advertising, and deceptive trade practices,” alleging that AIE deceived or misled “potential
purchasers into believing that articles manufactured by third parties are genuine goods of
Silvertronic or have the satne attributes as Silvertronic.” (ECF #l , il 2). On May 22, 2018, AIE
and Mr. Bonitz filed an Answer and Verifled Counterclaim. (ECF #15). At issue herein is Count
X of the Counterclaim, which alleges that Silvertronic’s “litigation of this matter evidences an
attempt to monopolize the market for avionic electronic testing kits and components, particularly
with regard to sales to the U.S. military, in violation of § 2 of the Sherman AcL 15 U.S.C. §2.”
(Id. at 11 167). AIE alleges that Silvertronic "'engaged in predatory and anticompetitive conduct to
accomplish the monopolization,” causing AIE to suffer antitrust injuries due to lost business
when Silvertronic cancelled existing purchase orders and nom the costs of responding to this
litigation. (]d. at 11 188).

II. Standard of Review

Rule lZ(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of actions
that fail to state a claim upon which relief can be granted While Rule 8(a)(2) requires a pleading
to contain a “short and plain statement of a claim showing that the pleader is entitled to relief,” in
order to “survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroji v_ Iqbal, 556
U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed..'ld 868 (2009)(qu0ting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. Furthermore, although for purposes of a
motion to dismiss a court must take all factual allegations in the complaint as true, it is not bound

to accept as true a legal conclusion couched as a factual allegation or inference Id: see also

 

 

 

 

 

Gregory v. Shelby County. Tenn.. 220 F.3d 433, 446 (6th Cir. 2000). ln other words, the factual
allegations must be enough to raise a right to relief about the speculative level. Twombly, 550
U.S. at 555.

IIl. Legal Analvsis

Silvertronic argues that Count X of AIE"s Counterclaim should be dismissed for two
reasons: (1) the alleged wrongful conduct is protected by the Noerr-Penninglon doctrine, and (2)
AIE’s "'conclusory and clearly erroneous statements fail to plead a plausible monopoly or
‘attempted monopo]y,’ and by extension fail to allege any antitrust injuiy.” (ECF #22-1, p. 7).

AIE filed its Counterclaim pursuant to § 2 of the Sherman Act, which provides that any
person who monopolizes, or attempts to monopolize, any part of the trade or commerce among
the several States, is engaged in unlawful activity. 15 U.S.C. § 2. One must show two elements
to prevail under § 2 of the Sherman Act: (l) the possession of monopoly power in the relevant
market; and (2) the willful acquisition or maintenance of that power as distinguished from
growth or development as a consequence of a superior product, business acumen, or historic
accident Uniled Stales v. Grz'nnell Corp., 384 U.S. 563, 570-71 (1966).

ln the motion to dismiss stage of a lawsuit, it is sufficient that a plaintiff allege specific
facts that support a narrow product market in a way that is plausible and bears a rational relation
to the methodology courts prescribe to define a market for antitrust purposes. See. e.g., T odd v.
Exxon Corp., 275 F.3d 191, 203 (2d Cir. 2001). As AIE outlines, Count X of the Counterclaim
alleges that there are only two participants in the U.S. military avionic test kit market, and that
Silvertronic took steps to push AIE out of such market through various actions. (See ECF #27, p.
20). These allegations are sufficient to allege a violation under § 2 of the Sherman Act, and

therefore, Silvertronic’s Motion to Dismiss Count X of the Counterclaim is DENIED.

 

 

 

 

Silvertronic further argues that its activities are protected by the Noerr-Pennfnglon
doctrine.3 which holds that defendants are immune from antitrust liability for engaging in
conduct, including litigation aimed at influencing decision-making by the government See
Oc!cme Fz'rness. LLC it ]CO]\-` Health & Ft`mess. Inc., 134 S.Ct. 1749. 1757 (2014). l-lowever.
such conduct does not qualify for immunity if it is a mere "sham"' to cover up an attempt to
directly interfere with the business of a competitor. Id.

At this stage in the case before the Court. the motion to dismiss cannot be resolved,
because a factual dispute exists as to whether the fiiing cf the COmplaint was a genuine attempt
by Silvertronic to avail itself of the judicial process_ or was merely a sham filing. See Scooter
Store. ]nc. v. SpinLt`fe.com. LLC. 777 F.Supp.2d 1102 (S.D. Ohio 2011). A decision as to
whether the NOerr-Fenninglon doctrine immunizes the litigation activity herein, or if any
protected activity constitutes a sham, is better reserved until after discovery See Inlr'ne
Packaging ]nt’f. Inc.. 164 F.Supp.$d 1117, 1134 (D.Minn. 2016),

IV. Conclusion

For the reasons set forth herein__ Silvertronic’s Motion to Dismiss Count X of AlE"s

Counterclaim (ECF #22) is DENIED.

11` lS SO ORDERED. M g M
DONALD C. NUGENU
Date: Oc,il& q ‘ Lolg

United States District Court

 

3 See Easzern Raflroaa' Presz`a’enzs Cr)nference v. Noeer Mo!or Frefght. lnc., 365 U.S. 127 (1961); see also Um'ted
Mr'ne Workers ofAmeric'a v. Penm`ngmn. 381 U.S. 657 (1965).

4

 

